United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-3076                                                 September Term, 2021
                                                                     1:18-cr-00102-DLF-1
                                                       Filed On: July 8, 2022
In re: Sealed Case,


      BEFORE:         Srinivasan, Chief Judge; Tatel*, Circuit Judge; and Edwards,
                      Senior Circuit Judge




         UNDER SEAL OPINION
       NOT AVAILABLE TO PUBLIC

* Circuit Judge Tatel assumed senior status after this case was argued and before the
date the opinion issued.